Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication received on May 4, 2022 (“Amendment”).

Claim Status
Claims 1-25, 27-28 and 30-38 had/have been canceled.
Claims 26 and 29 have been amended.
Claim 26 and 29 are pending accordingly.

Admitted Prior Art
According to the MPEP (608.01(c) (2)), Applicant’s Background of the Invention describes to the extent practical the state of the prior art known to the Applicant.  Therefore, in light of Applicant’s "Description of Related Art" sections [0002] – [0008] have been considered as admitted prior art. 
Furthermore, the applicant’s admission of prior art, specifically Fig. 1 along with [0025]-[0026] have been considered as admitted prior art.	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 26, the claim recites specific functions performed by a user reading device, i.e. determine an identification feature, determine a random security feature, perform or cause a preliminary authentication check of the product, perform or cause a registration of the random security feature in the database and the linking of the random security feature to the identification feature, perform a definitive authentication check (e.g. comparing of the security feature determined by the user to the registered security feature). While the Specification discloses the user performing the registration process, e.g. a) determining a random security feature of the product; b) determining an identification feature of the product; c) inquiring a data set of a database which comprises the identification feature; d) If a corresponding data set was found and it is incomplete, performing a preliminary authentication check on the basis of the identification feature and/or additional information associated therewith. e) If the preliminary authentication check gives a positive result, registering the random security feature and linking it to the data set and/or the identification (see paragraph [0028]), and broadly describes that definitive authentication check is performed as a result of conditions from some of the steps that the user performs (see paragraph [0029]), the instant Specification does not show support that the user reading device is configured to perform the definitive authentication check.
Claim 29 is rejected as it depends on claim 26 and does not cure the deficiency(s) of claim 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 and 29 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 26 and 29 (group I) are directed to an authentication system used for registering product information and performing authentication of the product. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 26 recites: 
26. An authentication system comprising: 
a database storing links between identification features of products and security features of products; and 
a user reading device comprising an optical sensor and configured to: determine an identification feature of a product by capturing an identification code applied on the product via the optical sensor of the user reading device, the identification feature being represented by the identification code; and determine a random security feature of the product by capturing a random optical security feature physically present on the product via the optical sensor of the user reading device, the random security feature of the product being a digital representation of the random optical security feature, and 
wherein: 
the user reading device is configured to perform or cause a preliminary authentication check of the product on the basis of the identification feature; 
the database is configured to be searched for an entry comprising the identification feature and, the preliminary authentication check is positive if the database comprises an entry comprising the identification feature and the preliminary authentication check is negative if the identification feature is not registered in the database; 
the user reading device is configured to perform or cause a registration of the random security feature in the database and the linking of the random security feature to the identification feature such that any subsequent authentication checks of the product may use the linked random security feature, if the preliminary authentication check is positive and if the identification feature is not linked to the random security feature in the database; 
the user reading device is configured to perform a definitive authentication check, if the preliminary authentication check is positive and if the identification feature is linked to the random security feature in the database, wherein the random security feature of the product determined by the user reading device by capturing the random optical security feature is compared with the random security feature linked to the identification feature in the database; and 
the user reading device is configured to give a negative result if the preliminary authentication check is negative.
(Emphasis added on the additional element(s))

Step 2A (prong 1)
Here, the claim recites an authentication system for registering of a random security feature (e.g. specific information of a product) on a basis of an identification feature (e.g. serial number that is affixed to the product such that the registered random security feature along with the identification feature can be used to check authenticity of the product. Specifically, the claim recites a ledger that is used to store identification features and security features of products. A user determines an identification feature by capturing the identification code on the product and determines a random security feature present on the product. The user utilizes the ledger to see whether the determined identification feature (serial number) is found in the ledger. If the determined identification feature is not found then the user deems that the product is apparently a counterfeit and authentication fails (see ¶0012 in the original written disclosure, hereinafter “Specification”). On the other hand, if the identification feature is found and there is no corresponding random security feature in the ledger, the user registers the determined random security feature with the ledger. This allows the user to perform authentication of the product after the registration by comparing the random security feature linked to the identification feature and stored in the ledger to subsequently determined random feature of the product.   
As such, the claim recites a certain methods of organized human activities, e.g. commercial interactions and/or fundamental economic principles such as mitigating risk/fraud activities or activities of registering product with a registry and checking authenticity of a product with the registry, as the claim recites functions for checking authenticity by checking whether an identification feature determined from an identification code affixed on a product is found in a registry and based comparing corresponding additional data from the registry to user determined additional data and allowing additional information such as random security feature, e.g. picture of seal affixed to the product, to be registered and linked to the product serial number so that the linked random security feature may be used for later authentication. The Specification further describes this abstract idea in [0027]-[0034]. 

Step 2A (prong 2) 
This judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), e.g. database and reading device comprising an optical sensor (commercially available smart phone as described in [0015]), are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, database and/or the user reading device and optical sensor), or to any other technology or technical field (e.g. computers and/or memory) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.

Step 2B
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claim(s) as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the database, the user reading device, and/or optical sensor. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Hence, the claim is not patent eligible. 
The other independent claim recites that the identification code comprises the identification feature encoded in a machine-readable format and that the identification code is either one or two dimensional code such as depicted below. The recitation, however, is also abstract idea of determining serial number on the printed matter and also represents mere data gathering.
Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0297545 (“Prasad”) in view of Admitted Prior Art (“APA”) and US Patent Publication No. 2014/0339305 (“Shiraishi”) in further view of US Patent Publication No. 2014/0105449 (“Caton”).
Per claim 26, Prasad discloses an authentication system comprising:
a database storing links between identification features of products and security features of products (see ¶0044, database; ¶0046, consumer registers specifying information including serial number of the product, the store and location, images, etc.; ¶0050, details about the product which are stored in the database)(the examiner finds that the description of stored data is non-functional descriptive material); and 
a user reading device comprising an optical sensor (see ¶0013, consumer to detect and verify genuine OEM products and to communicate, share, or disseminate information and images about such products using a smart phone or mobile device … that is equipped with imaging or sensing capabilities. The imaging and sensing capabilities contemplated allow the device to image, sense, detect, read, an/or decode unique indicia …; ¶0015, image sensor, camera capability of mobile device or smart phone) and configured to: 
determine an identification feature of a product by capturing an identification code applied on the product via the optical sensor of the user reading device, the identification feature being represented by the identification code (see ¶0044, customers can verify if product is genuine by using the camera, image sensor, etc. on the smart phone or mobile device … scan the bar code, QR code, or etc. on the product); and 
determine a random security feature of the product by capturing a random optical security feature physically present on the product via the optical sensor of the user reading device, the random security feature of the product being a digital representation of the random optical security feature (see ¶0015, using image sensor, camera to upload his or her own images or videos of the product onto the manufacturer’s official website; ¶0046, after consumer has verified as a genuine product, the consumer can register the product … enter details about the product including images; ¶0050; image of the product; ¶0108, add images)
wherein: 
the user reading device (see ¶0015, image sensor, camera capability of mobile device or smart phone) is configured to: 
perform or cause a preliminary authentication check of the product on the basis of the identification feature (see ¶0044, SyncaTM APP installed on the smart phone compare the indicia, codes, or numbers against those found in the manufacturer’s database to a match);
perform or cause a registration of the random security feature in the database and the linking of the random security feature to the identification feature if the preliminary authentication check is positive (see ¶0046, after consumer has verified as a genuine product, the consumer can register the product … enter details about the product including images; ¶0050; image of the product; ¶0108, add images); and
give a negative result if the preliminary authentication check is negative (see ¶0044, if the SyncaTM APP finds no match for the indicia, symbology, code, or numbers in the manufacturer's database, the message will read IMITATION or COUNTERFEIT Product); and
the database is configured to be searched for an entry comprising the identification feature and, the preliminary authentication check is positive if the database comprises an entry comprising the identification feature and the preliminary authentication check is negative if the identification feature is not registered in the database (see ¶0044, if the SyncaTM APP finds no match for the indicia, symbology, code, or numbers in the manufacturer's database, the message will read IMITATION or COUNTERFEIT Product)(database is necessarily configured to be searched for data that the database stores).
While Prasad discloses that the smart phone is configured to search the database in order to compare the indicia, symbology, codes, or numbers by capturing the indicia, symbology, codes, or numbers using camera, image sensor, RFID detector, etc. thereby checking whether the product is genuine and registering the product by entering details about the product including images captured using the sensor (see ¶0044; ¶0046), Prasad does not explicitly teach that the user reading device is configured to determine a random security feature of the product (digital image) is registered such that any subsequent authentication checks of the product may use the linked random security feature and that the user reading device is configured to perform a definitive authentication check, if the preliminary authentication check is positive and if the identification feature is linked to the random security feature in the database, wherein the random security feature of the product determined by the user reading device by capturing the random optical security feature is compared with the random security feature linked to the identification feature in the database.
APA, however, teaches the user reading device is configured to determine a random security feature of the product (digital image) is registered such that any subsequent authentication checks of the product may use the linked random security feature and that the user reading device is configured to perform a definitive authentication check, if the preliminary authentication check is positive and if the identification feature is linked to the random security feature in the database, wherein the random security feature of the product determined by the user reading device by capturing the random optical security feature is compared with the random security feature linked to the identification feature in the database (see Fig. 1; [0026], the user reading device configured to capture the identification feature and transmits a request with the identification feature to the database. If a corresponding combination, e.g. identification feature and the digitized security feature, is registered, the database answers the request by indicating the registered digital image of the security feature which is linked to the received identification feature. It is compared with the digital image of the security feature found on the product which was generated by the user reading device so as to determine the authenticity of the product).  
Hence, it would have been obvious to one of ordinary skill in the art to include the authentication technique as taught by APA to Prasad as the combination generally improves the overall authentication/security technique of Prasad as it is desirable to add additional layer of authentication in conjunction with barcode information (see Caton: ¶0044).

While Prasad teaches that the user reading device is configured to perform or cause a registration of the random security feature in the database and the linking of the random security feature to the identification feature if the preliminary authentication check is positive as described above, the combination of Prasad and APA does not specifically teach performing or causing a registration of the random security feature in the database and the linking of the random security feature to the identification feature if the preliminary authentication check is positive and if the identification feature is not linked to the random security feature in the database. 
Shiraishi, however, discloses, in its background, performing registration of a product if the registration information is not in the database (see ¶0028, the registration process is prevented from being performed is the tag is registered already). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to only allow registering if the item has not been registered already to the combination of Prasad and APA as the combination improves the security of the registration process by preventing potential thief from registering the product after the owner registers the product. 
Furthermore, the examiner submits that the claim is directed to database and the user reading device and functions of the database and the user reading device. As such, the examiner submits that the user reading device of Prasad and APA is capable of performing the registration under the recited condition as the user reading device performs the registration of information with the database.
	Furthermore, the examiner submits that the database in Prasad and APA is capable of storing any data and is configured to be searched for any stored data as it is the function of the database to store and retrieve the stored data.
As per claim 29, the combination of Prasad, APA, and Shiraishi further teaches wherein: the identification code comprises the identification feature encoded in a machine-readable format; and the identification code is a one-dimensional bar code or a 2D code (see Prasad: ¶0046, the data will automatically generated when the indicia, symbology, barcode, or QR code on the product is scanned with a smart phone camera or other image sensor).
Response to the Argument
101
The applicant asserts that ensuring a device to perform both a preliminary registration check based upon an identification feature and the registration of a random security feature and a definite authentication check based on the identification feature and the random security feature is a technical problem to a technical solution (see pages 4-5 of the Amendment).
The examiner respectfully disagrees. The performing determination whether an identification feature exists in a ledger in order to register additional information that would be used for subsequent verification or authentication is an abstract idea. The claim recites a ledger that is used to store identification features and security features of products. A user determines an identification feature by capturing the identification code on the product and determines a random security feature present on the product. The user utilizes the ledger to see whether the determined identification feature (serial number) is found in the ledger. If the determined identification feature is not found then the user deems that the product is apparently a counterfeit and authentication fails (see ¶0012 in the original written disclosure, hereinafter “Specification”). On the other hand, if the identification feature is found and there is no corresponding random security feature in the ledger, the user registers the determined random security feature with the ledger. This allows the user to perform authentication of the product after the registration by comparing the random security feature linked to the identification feature and stored in the ledger to subsequently determined random feature of the product.   
As such, the claim recites a certain methods of organized human activities, e.g. commercial interactions and/or fundamental economic principles such as mitigating risk/fraud activities or activities of registering product with a registry and checking authenticity of a product with the registry, as the claim recites functions for checking authenticity by checking whether an identification feature determined from an identification code affixed on a product is found in a registry and based comparing corresponding additional data from the registry to user determined additional data and allowing additional information such as random security feature, e.g. picture of seal affixed to the product, to be registered and linked to the product serial number so that the linked random security feature may be used for later authentication. The Specification further describes this abstract idea in [0027]-[0034]. The authentication of product based on a serial number fixed in the product and/or additional data of the product such as seal affixed to the product is an abstract idea rather than a technical solution to a technical problem. 
Here, there is no technical solution to a technical problem rather the authentication(s) recited in the claim, e.g. preliminary authentication and definite authentication, are themselves abstract idea. The additional elements, specifically database and reading device comprising an optical sensor are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, database, the user reading device, and/or optical sensor), or to any other technology or technical field (e.g. computers and/or memory).

The applicant asserts that claim 26 includes an “inventive concept” as the combination is performed in an unconventional way and not routine or conventional (see page 7 and 8). The examiner respectfully disagrees. As stated above in the 101 analysis, he claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claim(s) as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the database and/or the user reading device. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Hence, the claim is not patent eligible. 
The applicant is further reminded that “a claim for a new abstract idea is still an abstract idea” See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).

112
The claim(s) remain rejected under 112(a) for the reasons outlined above.

103
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tribe discloses monitoring the movement of products through a supply chain, the system being adapted to receive data from reader devices that capture data associated with the products as they move through the chain. The captured data is used to generate an event record for each product, at each stage in the supply chain. These records are used, together with at least one model of the supply chain, to detect anomalous events.
Frad discloses use of UID that is associated with a serial number, both affixed to a package for detection of counterfeit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685